       Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA
                                                            CRIMINAL ACTION
               V.                                           NO. 01-274-1

RONALD T. BOGLIN


                                       MEMORANDUM

SURRICK,J.                                                                     MARCH .1., 2021
       Ronald T. Boglin is currently serving a 180-month sentence for possession of a firearm

by a convicted felon. He seeks a compassionate release pursuant to 18 U.S.C. § 3582(c)(l)(A).

(ECF Nos. 51, 61.) Boglin argues that he suffers from medical conditions that place him at a

high risk of severe illness or death ifhe contracts COVID-19. He also contends that his

rehabilitation while incarcerated, including participating in drug education programs, counsels in

favor ofrelease. For the following reasons, Boglin's motion will be denied.

I.     BACKGROUND

       On May 17, 2001, a federal grand jury indicted Boglin with one count of possession of a

firearm by a convicted felon, in violation of 18 U.S.C. §§ 922(g)(l) and 924(e). The charge

stemmed from a brutally violent incident. On October 29, 2000, Philadelphia Police responded

to Misericordia Hospital in Philadelphia. (Presentence Report ("PSR") ,r 8 (on file with Court).)

The hospital had reported that Boglin's eight-week old son had been brought into the hospital

with extensive bruises on his left leg, eye, stomach, and chest, along with a small wound. (Id.)

The child was declared dead shortly after arrival. (Id.) An autopsy performed on the infant

revealed that the child had been beaten and shaken to death. (Id.) Boglin admitted to

Philadelphia Police that he shook the child because he was crying. (Id.) As a result, police
        Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 2 of 10




executed a search warrant on Boglin's residence and found a 9mm handgun and accompanying

magazine under a mattress in the front room. (Id.) Police interviewed Boglin's girlfriend who

was the mother of his child. (Id.        ,r 9.)   She informed police that before the incident with their

child, Boglin had shown her the gun and placed it under their mattress in the living room, where

the couple was sleeping. (Id.) On October 5, 2001, Boglin entered a plea of guilty to murder in

state court. On November 30, 2001, he was sentenced to ten to twenty years in prison.

        On October 12, 2001, Boglin entered a plea of guilty to the instant firearm charge. (ECF

No. 19.) On July 24, 2002, he was sentenced to 180 months in prison and three years of

supervised release. (ECF Nos. 23, 24.) Boglin faced a maximum term of life in prison, a

mandatory term of 180 months' imprisonment, and a guideline range of 180 to 210 months.

(PSR ,r,r 70-71 .) The guideline range was based, in part, on the fact that Boglin was an armed

career criminal under 18 U.S.C. § 924(e) and U.S.S.G. § 4B1.4 for three prior drug felony

convictions. 1 (Id.   ,r,r 3, 20.)   In addition to the drug crimes, Boglin was convicted for retail theft

that occurred in April 1998 (id.       ,r 28), theft by receiving stolen property in June 1998 (id. ,r 29),
unauthorized use of automobiles in November 1998 (id.              ,r 30), and bad checks in November
1999(id.    ,r31).
        Boglin is 50 years old. He is currently serving his sentence at FCI Hazelton with an

anticipated release date of November 25, 2024. Factoring in good time credit of approximately


        1
          On October 25, 1994, Boglin entered a plea of guilty to two separate drug charges.
Boglin pled guilty to the manufacture, delivery, possession with intent to deliver controlled
substance (possession of 14 bags of cocaine) on April 21, 1989. (PSR ,r 25.) He was sentenced
to one to two years in prison on November 10, 1994. (Id.) The same day, Boglin entered a plea
of guilty to the manufacture, delivery, possession with intent to deliver a controlled substance (8
vials of cocaine base "crack") on April 21, 1993. (Id. ,r 26.) On November 10, 1994, he was
sentenced to one to two years' imprisonment. (Id.) Also on October 25, 1994, Boglin entered a
plea of no/o contendre to the manufacture, delivery, possession with intent to deliver a controlled
substance (10 vials of the cocaine base "crack") on June 1, 1993. (Id. ,r 27.) On November 10,
1994, he was sentenced to one to two years in prison. (Id.)


                                                           2
        Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 3 of 10




13 months, he has served 127 months (70%) of his 180-month sentence. Boglin has received

nine disciplinary infractions while in custody, including three incidents of fighting and/or assault,

the most recent of which was in January 2019.

       Boglin seeks to have his prison sentence reduced to time served under 18 U.S.C. §

3582(c)(1 )(A). He suggests that his supervised release include a GPS monitor that would track

his movements upon release. He argues that extraordinary and compelling reasons justify release

because his underlying health conditions place him at an increased risk of severe illness or death

were he to contract COVID-19. He also argues that there are active cases of COVID-19 at FCI

Hazelton and that despite BO P's efforts to minimize the spread of the virus, the close living

conditions create a high risk of exposure. Boglin also argues that his incarceration has already

fulfilled the purpose of the§ 3553(a) factors when taking into account his participation in drug

treatment programs and other educational programs. The Government opposes the Motion.

II.    DISCUSSION

       A.      Applicable Law

       Pursuant to 18 U.S.C. § 3582(c)(l)(A), as amended by the First Step Act, the Court may

modify a term of imprisonment on the defendant's motion after the defendant has exhausted his

administrative remedies. In relevant part,§ 3582(c)(l) provides that a court:

       may reduce the term of imprisonment (and may impose a term of probation or
       supervised release with or without conditions that does not exceed the unserved
       portion of the original term of imprisonment), after considering the factors set forth
       in section 3553(a) to the extent that they are applicable, if it finds that-

                   (i) extraordinary and compelling reasons warrant such a reduction;

            and that such a reduction is consistent with applicable policy statements issued by the
            Sentencing Commission.




                                                 3
       Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 4 of 10




18 U.S.C. § 3582(c)(l)(A)(i). 2

       The phrase "extraordinary and compelling reasons" is not defined by the statute, but

instead incorporates the commentary to the policy statement contained in§ lBl.13 of the United

States Sentencing Guidelines. See United States v. Handerhan, 789 F. App'x 924, 925 (3d Cir.

2019) (citing United States v. Barberena, 694 F.3d 514,521 n.10 (3d Cir. 2012). Section lBl.13

of the Sentencing Guidelines explains that a sentence reduction under§ 3582(c)(l)(A) may be

ordered where a court determines:

       [A]fter considering the factors set forth in 18 U.S.C. § 3553(a), that-

           (1) (A) Extraordinary and compelling reasons warrant the reduction;
           (2) the defendant is not a danger to the safety of any other person or to the
           community, as provided in 18 U.S.C. § 3142(g); and
           (3) the reduction is consistent with this policy statement.

U.S.S.G. § lBl.13.

       Application Note 1 to§ lBl.13 provides four categories ofreasons that qualify as

extraordinary and compelling: (1) the defendant's medical condition; (2) the defendant's age;

(3) the defendant's family circumstances; or (4) "other reasons" to be determined by the Director

of the Bureau of Prisons ("BOP"). As a result of amendments to§ 3582(c)(l)(A) by the First

Step Act, courts now conclude that the catch-all category of "other reasons" applies not only to

the BOP Director, but also to courts. See United States v. Towel, No. 17-519-6, 2020 WL


       2
         To exhaust administrative requirements, the statute requires that a defendant first
"request" that the BOP file a motion with the court for compassionate release on his behalf.
Only after the defendant has exhausted the administrative rights to appeal the BOP' s denial of
that request, or after 30 days has passed, whichever is earlier, may the defendant then file his
own motion with the court. 18 U.S.C. § 3582(c)(l)(A); United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (stating that remand ofrequest for compassionate release to district court for
substantive review in light of COVID-19 pandemic would be "futile" because the defendant had
not complied with the exhaustion requirements under Section 3582). Boglin has complied with
the requirements of§ 3582(c)(l)(A). On August 16, 2020, Boglin submitted a request for
compassionate release to the Warden at FCI Hazelton. The warden denied Coleman's request.
(Gov't Resp. at 4.)


                                                 4
       Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 5 of 10




2992528, at *3 (E.D. Pa. June 4, 2020); United States v. Rodriguez, 451 F. Supp. 3d 392, 399

(E.D. Pa. Apr. 1, 2020) (noting that the Sentencing Commission's "old policy statement provides

helpful guidance, [but] ... does not constrain [a court's] independent assessment of whether

'extraordinary and compelling reasons' warrant a sentence reduction under§ 3852(c)(l)(A)").

       A legal standard for reviewing compassionate release requests in the context of the

COVID-19 pandemic may be distilled from a synthesis of the statute, the Sentencing Guidelines,

and recent court decisions. Courts faced with motions for compassionate release due to COVID-

19 consider: ( 1) whether "extraordinary and compelling" reasons exist to reduce the defendant's

sentence; (2) whether the defendant is a danger to the community under§ 3142(g); and

(3) whether the§ 3553(a) sentencing factors support a sentence reduction. See United States v.

Pabon, 458 F. Supp. 3d 396,300 (E.D. Pa. 2020); United States v. Mathe, No. 14-528, 2020 WL

3542177, at *3 (E.D. Pa. June 30, 2020); United States v. Hannigan, No. 19-373, 2020 WL

4015238, at *3 (E.D. Pa. July 16, 2020).

       To establish "extraordinary and compelling reasons," courts have generally required

defendants to show two things: (1) advanced age or a serious medical condition that places them

at a high risk of serious complications or death if infected with COVID-19; and (2) a more than

mere speculative risk of exposure to the virus at the prison where the inmate is housed. See

United States v. Somerville, 463 F. Supp. 3d 585, 596-97 (W.D. Pa. 2020) (citing cases).

       B.      Extraordinary and Compelling Reasons

       Boglin argues that he meets the standard for extraordinary and compelling reasons for

compassionate release under the First Step Act due to his numerous medical conditions, which

make him especially vulnerable to complications from COVID-19. The medical records

accompanying Boglin's Motion as well as the Government's Response support that Boglin




                                                5
        Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 6 of 10




suffers from Type II Diabetes, Human Immunodeficiency Virus ("HIV"), and hypertension.

Boglin has also been diagnosed with and treated for schizophrenia and has a history of smoking.

The Government concedes that Boglin's Type II Diabetes is recognized by the United States

Centers for Disease Control and Prevention ("CDC") as increasing a person's risk of severe

illness from COVID-19. See CENTERS FOR DISEASE CONTROL, People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-

medical-conditions.html (last accessed Mar. 2, 2021). The CDC recognizes HIV and

hypertension as conditions that "might" increase someone's risk from COVID-19. Id.

       The Government also concedes that the spread of COVID-19 can happen quickly and

without notice in the prison environment. For purposes of this Motion, we will assume that

Boglin has presented an extraordinary and compelling reason for his release given his Type II

Diabetes. However, that is not the end of the inquiry. We are obligated to examine the section

3553(a) factors and whether Boglin would pose a danger to society if released.

       C.      Sentencing Factors under§ 3553(a) and Danger to the Community

       Even assuming Boglin has presented an extraordinary and compelling reason for his

release, the court must also consider the relevant§ 3553(a) factors and whether Boglin presents a

danger to the community under§ 3142(g). "[B]efore granting compassionate release, a district

court must consider the factors set forth in 18 U.S.C. § 3535(a) to the extent that they are

applicable." United States v. Pawlowski, 967 F.3d 327,329 (3d Cir. 2020) (internal quotations

and citations omitted); see also U.S.S.G. § 1B1.13. The sentencing factors courts consider

include: the "nature and circumstances of the offense," 18 U.S.C. § 3553(a)(l); the "history and

characteristics of the defendant," id.; and "the need for the sentence imposed . .. to reflect the

seriousness of the offense, to promote respect for the law, ... to provide just punishment for the




                                                  6
           Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 7 of 10




offense, ... to afford adequate deterrence to criminal conduct, [and] to protect the public from

further crimes of the defendant" id. § 3553(a)(2)(A)-(C). Courts must also consider whether the

defendant is a "danger to the safety of any other person or to the community." U.S.S.G. §

lBl.13(2) (citing 18 U.S.C. § 3142(g)).

           The nature and circumstances of the charges here are very serious. 18 U.S.C. §

3553(a)(l). Boglin was a convicted felon who was found to be in possession of a firearm after

he shook and beat his own eight-week old infant son, resulting in the child's death. At the time

of the offense, he was still on parole for a previous offense of theft of stolen property and there

was less than two years between crimes. (PSR ,, 34-35.) This factor weighs against Boglin's

release.

           With regard to the history and characteristics of the defendant, Boglin advises that he was

under the influence of crack-cocaine at the time of the instant offense and had been using drugs

since the age of eleven. (See id., 56.) During the peak of his addiction, Boglin used several

bags of crack daily according to his admission to Probation. (Id. , 56.) Weighing in favor of

release, he has been treated for mental health issues including auditory hallucinations and has

attended drug education programs while incarcerated. Nevertheless, Boglin is an armed career

criminal with a base offense level of 33, which was then adjusted downward three levels for

accepting responsibility for the crime by pleading guilty. (Id. , 3.) His criminal record consists

of offenses spanning a decade, with multiple offenses in 1993 and 1998, respectively. The

record includes Boglin's guilty pleas to murder and possession of a firearm as a convicted felon

(the instant offense). Taking all of the above into consideration, Boglin's history and

characteristics also weigh against release.




                                                    7
        Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 8 of 10




       Moreover, although Boglin has served over 70 percent of his prison sentence, serving the

full sentence imposed on him is necessary to protect the safety of the community, 18 U.S.C. §

3553(a)(2)(C), to reflect the seriousness of the underlying crime, id. § 3553(a)(2)(A) and to

afford adequate deterrence of recidivism and gun crimes by convicted felons, id. §

3553(a)(2)(B). See, e.g., United States v. Spivey, 471 F. Supp. 3d 621,622, 624-25 (E.D. Pa.

2020) (finding full sentence necessary to serve the purpose of the section 3553(a) factors despite

defendant having served approximately 75 percent of sentence at time of motion - 10.5 years of

his 168-month sentence); United States v. DeSciscio, No. 88-239, 2020 WL 3893711, at *7

(D.N.J. July 10, 2020) (finding although defendant's crimes were committed two decades ago,

"the seriousness of his crimes, the need to protect the safety of the public from even a possibility

of recidivism, and the public interest in adequately deterring these types of violent crime"

warranted denial of compassionate release); United States v. Moore, No. 19-101, 2020 WL

4282747, at *7-8 (D.N.J. July 27, 2020) (denying compassionate release based on section

3553(a) factors although defendant only had four months remaining on sentence for being a

convicted felon in possession of a firearm).

       We must also assess whether Boglin poses a danger to the community. See 18 U.S.C. §

3142(g). Boglin has a history of recidivism, including committing the crime for which he is

currently incarcerated while on parole for another crime. He has also engaged in violent

behavior while incarcerated, inter alia, fighting with another person on two separate occasions

and assaulting corrections officers on one. Given these circumstances, there is no assurance that

he would be deterred from committing additional crimes if released. He remains a danger to the

community.




                                                 8
        Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 9 of 10




       Boglin argues that his age, fifty years, lessens the likelihood of recidivism, and his

extensive rehabilitation while in custody supports a compassionate release. These factors do not

outweigh the section 3553(a) and section 3142(g) factors discussed above. Although some

studies have shown that recidivism may be less likely for older individuals, this does not

eliminate the danger of recidivism for a known recidivist. Moreover, firearms offenders are

more likely to recidivate than other groups, and even those between fifty and fifty-nine years of

age were shown to have a consequential 44.8 percent rate of rearrest after release. The rate of

rearrest for fifty to fifty-nine-year-old offenders with Criminal History Category VI - Boglin' s

category-was shown to be even higher at 64.9 percent. See UNITED STATES SENTENCING

COMMISSION, The Effects ofAging on Recidivism Among Federal Offenders, at 3, A-41, A-44

(December 2017), https://www.ussc.gov/sites/default/files/pdf/research-and-

publications/research-publications/2017/20171207_ Recidivism-Age.pdf (last accessed Mar. 2,

2021); (PSR ,r 3, 36.) Boglin's age does not ensure that he will not reoffend ifreleased.

        Boglin has completed several educational programs, including two drug education

programs, and was selected for FCI Hazelton's honor dormitory. He also entered the Residential

Drug Abuse Program ("RDAP"). Nevertheless, rehabilitation alone does not entitle Boglin to a

compassionate release, particularly when the relevant section 3553(a) factors counsel against it.

See U.S.S.G. § 1B1.13 cmt. n.3 ("Pursuant to 28 U.S.C. § 994(t), rehabilitation of the defendant

is not, by itself, an extraordinary and compelling reason for purposes of this policy statement.")

(emphasis added); Rodriguez, 451 F. Supp. 3d at 405 (E.D. Pa. 2020) ("[R]ehabilitation alone

would not constitute an extraordinary and compelling reason") (emphasis in original).

       For the foregoing reasons, the balance of the section 3 553(a) factors and 314 2(g)

dangerousness determination precludes a reduction ofBoglin's sentence to time served. See,




                                                 9
       Case 2:01-cr-00274-RBS Document 64 Filed 03/02/21 Page 10 of 10




e.g., Spivey, 471 F. Supp. 3d at 623 (denying compassionate release despite assuming

extraordinary and compelling reasons for defendant's comorbidities of sickle cell disease and

diabetes mellitus type 2 based on analysis of section 3553(a) factors, including defendant's

"serious and violent criminal acts"); United States v. Parks, No. 17-296-01 , 2021 WL 354413, at

*6 (E.D. Pa. Feb. 2, 2021) (assuming defendant's Type 2 diabetes presented an extraordinary and

compelling circumstance but denying compassionate release based on balance of section 3553(a)

factors and collecting cases).

III.   CONCLUSION

       Accordingly, Boglin's Motion for Compassionate Release Pursuant to 18 U.S .C. §

3582(c)(l)(A)(i) will be denied. An appropriate order follows.

                                                     BY THE COURT:




                                                10
